Cross appeals from a judgment decreeing plaintiff to be the owner of two mortgages held in the name of defendant, her daughter; dismissing causes of action for an adjudication that houses held in the name of defendant belong to plaintiff, and dismissing a counterclaim wherein defendant sought a money judgment as to sums withdrawn by plaintiff from savings bank accounts jointly in the names of the parties. Judgment, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Lewis, P. J., Carswell, Johnston) Adel and Sneed, JJ. [See post, p. 1008.]